Citation Nr: 0637778	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  05-30 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for leukopenia/leukemia 
as a result of exposure to radiation.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from March 1975 to March 1978.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.   

The record reflects that the veteran testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in June 2006.  The transcript of the 
hearing is associated with the claims file and has been 
reviewed.  

The Board also notes that the veteran's claim for non-service 
connected pension with special monthly pension is still 
pending before the RO and is outside the scope of this 
appeal.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
that the veteran currently suffers from tinnitus due to his 
military service or an incident thereof.  

2.  The competent medical evidence of record does not show 
that the veteran was exposed to radiation in service, had 
leukopenia or leukemia in service, or is currently diagnosed 
with a disorder manifested by leukopenia to include leukemia.  
In addition, the veteran's leukopenia is not shown to be 
related to the veteran's military service.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

2.  Leukopenia/leukemia was not incurred or aggravated in 
active service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in May 2004, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claims, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran of what the evidence 
must show to establish entitlement to service-connected 
compensation benefits.  The RO additionally described the 
type of evidence VA needed for his claim of service 
connection due to radiation exposure and enclosed a Radiation 
Exposure Questionnaire.  The RO further requested that the 
veteran inform VA if there was any other evidence or 
information that he believed would support his claim.  
Moreover, the RO explained that the veteran continued to have 
one year from the date of the letter to submit additional 
evidence and protect his entitlement to benefits from the 
earliest possible date if VA decided his claim within that 
year.  Thus, the veteran was essentially asked to provide any 
evidence in his possession that pertained to his claims and 
was advised regarding the element of effective date prior to 
the initial adjudication of his claim.  38 C.F.R. § 3.159 
(b)(1) (2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) (holding that VCAA notice requirements include the 
element of effective date).    

The Board notes, however, that the May 2004 VCAA notice 
letter did not additionally address the element of degree of 
disability.  Dingess, 19 Vet. App. at 473 (2006).  
Nonetheless, such omission constitutes harmless error in this 
case because the veteran's claims are being denied for 
reasons explained below and, consequently, no disability 
ratings will be assigned.  It is also observed that 
correspondence sent to the veteran in May 2006 advised him of 
the assignment of disability ratings.  
  
The Board further observes that the RO provided the veteran 
with a copy of the August 2004 rating decision, the July 2005 
Statement of the Case (SOC), and the December 2005 
Supplemental Statement of the Case (SSOC), which included a 
discussion of the facts of the claims, pertinent laws and 
regulations, notification of the bases of the decisions, and 
a summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
veteran's service medical records, service personnel records, 
and VA treatment records dated from July 1999 to July 2005.  
The record also contains correspondence between a 
Congressional staff member and the U.S. Army White Sands 
Missile Range attempting to verify the veteran's claimed 
radiation exposure (i.e., incident of leaking of fluid from a 
missile assembly).  The April 2004 correspondence from a 
Congressional staff member to the veteran reads that the U.S. 
Army White Sands Missile Range searched their records based 
on the information the veteran had provided but found no 
information concerning the claimed incident.  The Board 
further observes that the RO sent a letter to the veteran in 
October 2005 regarding a prior reference to diagnostic 
testing in Bethesda, Maryland for leukemia; however, the 
veteran responded later that month that he had not yet 
received treatment at Bethesda, Maryland hospital but his 
physician was in the process of making arrangements for 
treatment at that facility.  The veteran added that he would 
notify VA of the dates of treatment when it took place but no 
additional information regarding such treatment was received.  
Moreover, the record shows that the veteran submitted letters 
he wrote to other servicemen reportedly in his unit asking 
for information regarding the radiation levels at White Sand 
from 1976 through 1977 and advising them of his low white 
cell count; however, no responses are of record.  

The Board also notes that no medical examinations have been 
conducted or medical opinions obtained with respect to the 
veteran's claims.  Nonetheless, the evidence contains no 
current diagnosis of tinnitus, leukemia, or a disorder 
manifested by leukopenia; no evidence of tinnitus, a 
disability manifested by leukopenia, or radiation exposure in 
service; or competent evidence of a nexus between service and 
the disorders at issue.  Thus, the Board finds that the 
evidence does not warrant a remand of the claims to the RO 
for a VA examination and medical nexus opinion with respect 
to the issues on appeal.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claims.  Accordingly, the Board will 
proceed with appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires: 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and leukemia 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.    

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  38 U.S.C.A. § 1112(c) (West 
2002 & Supp. 2005); 38 C.F.R. §§  3.303(d), 3.309(d), 3.311 
(2006); Davis v. Brown, 10 Vet. App. 209 (1997); Ruker v. 
Brown, 10 Vet. App. 67 (1997).  First, there are diseases 
that are presumptively service connected in radiation-exposed 
veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d).  Second, service connection can be established 
under 38 C.F.R. § 3.303(d) with the assistance of the 
procedural advantages prescribed in 38 C.F.R. § 3.311, if the 
condition at issue is a radiogenic disease.  Third, direct 
service connection can be established under 38 C.F.R. § 
3.303(d) by showing that the disease was incurred during or 
aggravated by service without regard to the statutory 
presumptions.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994). 

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2006).

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay 
persons can provide an eye-witness account of a veteran's 
visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award 
of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).  

The veteran had repeatedly contended, and presented testimony 
to this effect during the June 2006 hearing, that he 
currently suffers from tinnitus and leukemia/leukopenia as a 
result of his military service (i.e., in-service acoustic 
trauma and radiation exposure, respectively); however, the 
record reflects that the veteran lacks the medical expertise 
necessary to diagnose his claimed disorders or offer a 
competent opinion as to their etiology.  As a result, 
competent medical evidence showing a current disability and a 
causal link to service is required.  


III.	Analysis 

Tinnitus

The veteran contends that he currently suffers from tinnitus 
as a result of acoustic trauma sustained during his active 
military service.  He specifically asserted at the June 2006 
Board hearing that he was exposed to load transporter noise, 
jet engine noise, and missile fire while serving as a heavy 
truck driver and lance missile crewman in the Army.  

Nevertheless, the Board notes that the evidence of record 
does not support the veteran's contention.  Although the 
service personnel records confirm his service as a heavy 
truck driver and lance missile crewman, there is no clinical 
documentation of a past or current diagnosis of tinnitus.  
Neither the veteran's service medical records nor his VA 
treatment records from July 1999 to July 2005 contain any 
complaints, clinical findings, or treatment of tinnitus.  
There is no other medical evidence of record that shows a 
clinical finding of tinnitus.  In the absence of evidence of 
currently diagnosed tinnitus, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Consequently, the Board finds that service connection for 
tinnitus is not warranted.  38 C.F.R. § 3.303 (2006).        
  
Leucopenia/Leukemia due to Radiation Exposure

The veteran contends that he currently suffers from 
leukopenia (i.e., decreased white blood cells) and/or 
leukemia as a result of radiation exposure during his 
military service.  The veteran explained at the June 2006 
Board hearing that he was exposed to radiation at the White 
Sands Missile Range while performing his duties as a lance 
missile crewman. 

The evidence of record, however, does not confirm the 
veteran's report of radiation exposure in service.  Although 
the service personnel records confirm his service as a lance 
missile crewman as noted above and the service medical 
records show that he apparently functioned in a nuclear duty 
position, there is no evidence that the veteran was actually 
exposed to radiation during service.  Indeed, the April 2004 
correspondence reveals that the U.S. Army White Sands Missile 
Range found no information concerning the veteran's reported 
incident of such exposure.  It is also observed that the 
veteran's service medical records are absent of any findings 
or references to leukopenia, leukemia, or radiation exposure.

In addition, the medical evidence does not show that the 
veteran is currently diagnosed with leukemia or a disorder 
manifested by leukopenia.  The Board notes that the VA 
treatment records contain multiple assessments of leukopenia 
and reveal that the veteran has frequently reported a history 
of in-service radiation exposure to medical examiners from 
2002 to 2005.  It is additionally noted that a VA infectious 
disease physician seemed to attribute the veteran's 
leukopenia to a diagnosis of bone marrow suppression 
secondary to radioactive material in March 2004.  
Nevertheless, the subsequent March 2004 pathology report 
notes that the veteran has had non-progressive low-grade 
leukopenia and thrombocytopenia on an inconsistent basis and 
his prior splenomegaly could be causative.  In June 2004, a 
physician specializing in hematology and oncology noted that 
the veteran complained of fatigue but also wrote that his lab 
results were not indicative of a malignant process.  This 
physician further noted that he told the veteran that it was 
his opinion that a low white blood cell count with a near 
normal differential was not likely to be the cause of his 
chronic fatigue and suggested that he pursue an infectious or 
rheumatological diagnosis of chronic fatigue syndrome.  While 
VA treatment records from April 2004 to May 2005 continue to 
include an assessment of leukopenia, it has not been clearly 
associated with a currently diagnosed disorder to include 
leukemia by any medical examiner.  Indeed, there are no 
clinical findings of leukemia shown in the veteran's VA 
treatment records from 1999 to 2005.  

In sum, the evidence does not show that the veteran was 
exposed to radiation in service, had leukopenia or leukemia 
in service, or is currently diagnosed with a disorder 
manifested by leukopenia to include leukemia.  In the absence 
of evidence of a current disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, the Board finds that service connection for 
leukopenia/leukemia is not warranted.  38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2006).        


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for leukopenia/leukemia as 
a result of exposure to radiation is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


